
	
		II
		111th CONGRESS
		1st Session
		S. 2021
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary duty suspension on certain
		  pepperoncini prepared or preserved otherwise than by vinegar.
	
	
		1.Certain pepperoncini prepared
			 or preserved otherwise than by vinegar
			(a)In
			 generalHeading 9902.10.27 of the Harmonized Tariff Schedule of
			 the United States (relating to pepperoncini prepared or preserved otherwise
			 than by vinegar, not frozen) is amended by striking the date in the effective
			 period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
